Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every claimed limitation in a single reference or an appropriate combination of multiple references. In particular, the combination of the steel sheets having particular aluminum-based layers was not turned up in a search of the prior art. 

A search of the prior art turned up relevant art that do not teach each and every claimed limitation of the claimed invention. 

U.S. Patent Number 11,198,195 is directed to a welded blank assembly formed by welding first and second metal pieces together at a weld joint. (Abstract) At least one of the sheet metal pieces includes a boron steel or press hardenable steel base material layer and an aluminum-based coating material layer, along with a weld notch where at least a portion of the coating material layer is removed before welding. (Abstract) This reference fails to set forth the coating weight as set forth within the instant claims.

A Written Decision on Registration was issued in the corresponding Korean Patent Application 20207025447 on 1 December 2021. A Notification to Grant Patent Right for Invention was issued in the corresponding Chinese Patent Application 201980002083 on 4 November 2020. A decision to Grant a Patent was issued in the corresponding Japanese Patent Application on 3 December 2019. As indicated on the International Search Report, the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784